Citation Nr: 1210326	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder at the posterior region of the neck. 


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 2001 to December 2007.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an April 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in relevant part, denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

In his August 2009 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  He was initially scheduled for a hearing on May 23, 2011, but on the date of his hearing, he contacted the RO and asked that his hearing be rescheduled for a later date due to the fact that he was feeling ill and would be unable to travel to the RO.  In a letter dated in August 2011, the Veteran was notified that a videoconference hearing before a VLJ at the RO was scheduled for him in September 2011.  He failed to report.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if an appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  
In the current appeal, the Veteran contends that the skin condition located on the nape of his neck is related to his military service.  A review of his service treatment records reflects that his skin condition may have pre-existed his entrance into service.  

In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Turning to the Veteran's service treatment records, the Board notes that, on the May 2001 enlistment examination report, the clinical evaluation of the Veteran's skin and lymphatic system was shown to be abnormal, and notations written in the Notes section appear to reflect the presence of an acne condition on his chest as well as behind his neck.  However, the Veteran denied a history of any noted skin condition in his medical history report.  

In November 2001, the Veteran presented at the Army Medical Center with complaints of a rash on his neck for one month.  The treatment provider noted that the Veteran had a positive history for acne, and assessed him with acne keloidalis nuchae (AKN).  Medical records dated in May 2002 and July 2002 reflect that the Veteran was seen at the military clinic a number of times with complaints of a rash behind his neck that had reportedly persisted for one year since he began his basic training.  According to the Veteran, this rash had not spread, nor did it itch, burn, sting or hurt.  He was assessed with AKN and referred to a dermatologist for further evaluation.  

Clinical records dated in July 2004 reflect that the Veteran was seen at the Army Medical Center in July 2004 with complaints of "problems [at the] back of [his] neck."  The treatment provider observed a large scar at the posterior of the Veteran's neck and assessed him with AKN.  During an August 2004 treatment visit, the treatment provider assessed the Veteran with a keloid scar and recommended that he consult with a dermatologist for further evaluation, care, and treatment of his skin condition.  

The Veteran was seen at the Walter Reed Army Medical Center in August 2004, wherein the dermatologist diagnosed the Veteran with AKN/Folliculitis at the nape of his neck and noted that this condition gets worse with close haircuts.  According to the dermatologist, laser surgery could help resolve this problem.  This same dermatologist amended the Veteran's Physical Profile, acknowledging his neck folliculitis with keloid scar and noting that the Veteran should avoid any "'[h]igh [and] [t]ight' [h]aircuts to nape of neck."  According to the dermatologist, this change to the Veteran's Profile could become permanent.  Subsequent treatment visits at Walter Reed Army Medical Center, dated from September 2004 to January 2005, reflect that the Veteran did undergo laser treatment and that his skin condition did show signs of improvement.  

In the February 2007 Report of Medical History, the Veteran marked to have a skin disease on the back of his neck which developed in June 2001, and, in the Examiner's Summary and Elaboration of all Pertinent Data section, the examining physician noted that the Veteran had a marked keloid formation at the posterior area of his scalp.  In the April 2007 medical examination report, the clinical evaluation of the Veteran's skin and lymphatic system was shown to be abnormal, and it was noted that the Veteran had a pronounced keloid formation at the posterior area of his scalp.  The Veteran was referred to the Medical Evaluation Board (MEB) in connection to his left knee condition in April 2007.  At that time, he underwent a physical evaluation, the results of which predominantly focused on his left knee condition, but also revealed a pronounced keloid formation at the posterior scalp.  In the August 2007 Physical Evaluation Board (PEB) Proceeding Report, it was noted that the Veteran had chronic left knee pain post multiligamentous injury and that this medical condition prevented him from performing the military duties of his grade and specialty.  However, there was no indication that the keloid formation at the posterior scalp affected the Veteran's ability to perform basic soldier functional activities, as well as the duties required of his military occupational specialty.  

The Veteran was afforded a general QTC examination in February 2008, at which time he claimed that the skin condition at the back of his neck had existed since 2001, and described persistent symptoms of exudation, itching, shedding, crusting and pain.  The Veteran further informed the examiner that this problematic area had been previously treated with laser therapy, and added that he had not received any treatment for his skin condition in the past twelve months.  Upon physical examination, the examiner observed a skin condition located on the posterior neck region which exhibited certain characteristics, to include disfigurement, as well as indurations, inflexibility, hyper pigmentation and abnormal texture of less than six square inches.  According to the examiner, the Veteran's skin condition results in limitation of motion with respect to extension of his neck, but there was no evidence of ulceration, exfoliation, crusting, tissue loss and hypo pigmentation.  The examiner further observed that the skin condition was not associated with any systemic disease, nor did it manifest in connection with a nervous condition.  Based on his or her review of the medical records and evaluation of the Veteran, the examiner diagnosed the Veteran with a keloid scar at the nape of the neck, secondary to chronic folliculitis.  

In his February 2009 notice of disagreement (NOD) and August 2009 substantive appeal, the Veteran contended that the keloid scar at the nape of his neck was not a pre-existing condition, as this condition was incurred in service and has continued to cause him pain and discomfort since his separation from service.  The Board acknowledges the Veteran's assertions, but takes note of the May 2001 enlistment examination report wherein the Veteran appears to have indicated that he had an acne condition on the back of his neck.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While the February 2008 QTC examination was provided in connection to the Veteran's claims for service connection for various disorders, to include his skin condition, it was an inadequate examination for purposes of the issue on appeal.  An opinion regarding the etiology of the Veteran's skin condition was not given.  

As discussed above, the record is unclear as to whether the skin condition in the posterior region of the Veteran's neck pre-existed his entrance into service.  His enlistment examination reflects an abnormal clinical evaluation of the skin and lymphatic system as well as notations of an acne condition behind the neck, and the service treatment records reflect a diagnosis of AKN soon after his period of active service commenced.  Therefore, the Board finds that a remand for another VA examination and medical opinion is necessary to determine 1)whether a skin disorder existed prior to the Veteran's service, and, if so, 2) whether that pre-existing disorder was aggravated by his service.  Under the circumstances presented in this case, the Board finds that a new VA medical examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of the skin disorder located in the posterior region of his neck.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

After reviewing the record, the examiner should specify the nature of any current skin disorder present at the posterior region of the Veteran's neck and provide diagnoses for all such identified disabilities.  The examiner should then answer the following questions:

a. To the extent possible, determine whether the Veteran had any currently-diagnosed skin disorder at the time of his service enlistment in May 2001?  [In answering this question, the examiner should address the May 2001 enlistment examination report.]  

b. If so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing skin disorder in the posterior region of the Veteran's neck underwent a permanent increase in severity during his period of active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. After completing the above, readjudicate the issue of entitlement to service connection for a skin disorder at the posterior region of the neck.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran.  An appropriate period of time should be allowed response

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


